Citation Nr: 0923645	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1975 to 
September 1976.

This matter on appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

In a November 2008 decision, the Board denied the Veteran's 
claims for service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2009, the Veteran's attorney (at that time) and a 
representative of the VA's General Counsel filed a Joint 
Motion for Remand (Motion).  In a February 2009 Order, the 
Court granted the Motion and has remanded the matter to the 
Board for compliance with the instructions in the Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Motion, the parties asserted that the Board failed to 
satisfy its duty to assist the Veteran pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  Specifically, 
they noted the Board's conclusion in the November 2008 
decision not to obtain the Veteran's Social Security 
Administration (SSA) disability benefits records because the 
Veteran had indicated he was receiving SSA benefits for his 
service-connected conditions, not for a psychiatric disorder.  
However, the parties contend that since the Veteran is 
claiming service connection for an acquired psychiatric 
disorder secondary to his service-connected back condition 
that his SSA records addressing his service-connected back 
condition may be relevant to the claim on appeal.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In light of the point raised in the Motion, the Board finds 
that a remand is warranted for the AMC/RO to obtain and 
associate with the claims file a copy of all SSA decisions, 
as well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  If records are not found or are 
not available, the claims file should 
contain documentation of the efforts 
made.

2.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include as 
secondary to a service-connected 
disability.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




